Title: John Bryce to James Madison, 14 September 1829
From: Bryce, John
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Scott Cy. Ky
                                
                                 Sept 14. 1829
                            
                        
                        
                        I beg your forgiveness for the liberty I have taken of introducing to your acquaintance Mr Robs W Scott a
                            young Gent. the son of a friend of mine in this State who is on a tour, in quest of Knoledge, an will visit Richmond
                            to attend your Convention, Knowing your willingness to give every [facility] to the youth of our Country in the attainment of
                            Knoledge I have felt the less hesitation in introducing my young friend to your notice & friendship Very
                            Respectfully
                        
                        
                            
                                John Bryce
                            
                        
                    